


Exhibit 10.20

 

AMENDMENT

TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

AMENDMENT (“Amendment”) made effective on December 22, 2011 to the Executive
Employment Agreement, dated as of May 31, 2011 (the “Employment Agreement”),
among Rosetta Stone Ltd., a Delaware corporation (together with its successors
and assigns, the “Company”), and Michael Fulkerson (the “Executive”).

 

WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement; and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to modify the excise tax gross-up provision in the Employment Agreement.

 

NOW, THEREFORE, in consideration for continued employment by the Company and for
other good and valuable consideration as described below, the Executive and the
Company agree that the Employment Agreement shall be amended as follows,
effective on the date set forth above.

 

Recitals

 

A.          If the Executive signs this Amendment, then the Company shall pay
the Executive the sum of $1.00, which will be subject to all applicable taxes
and withholdings.  This amount shall be paid in a single payment on the
Company’s normal and customary payroll date which is coincident with, or
immediately follows, the execution of this Amendment.

 

B.          The Executive acknowledges that he must sign this Amendment as a
condition of continued employment with the Company.

 

C.          The Executive further agrees and acknowledges that the consideration
stated in this Amendment is adequate and sufficient consideration for this
Amendment.

 

1.

 

Section [13] of the Employment Agreement is amended by deleting it in its
entirety and substituting the following therefor:

 

“[13.]      Certain Additional Payments by the Company; Code Section 280G.

 

(a)           Anything in this Agreement to the contrary notwithstanding, if any
payment or benefit Executive would receive pursuant to this Agreement
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and

 

--------------------------------------------------------------------------------


 

including the total, of the Payment, whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: (A) cash payments shall be reduced first and
in reverse chronological order such that the cash payment owed on the latest
date following the occurrence of the event triggering such Excise Tax will be
the first cash payment to be reduced; and (B) employee benefits shall be reduced
last (but only to the extent such benefits may be reduced under applicable law,
including, but not limited to the Code and the Employee Retirement Income
Security Act of 1974, as amended) and in reverse chronological order such that
the benefit owed on the latest date following the occurrence of the event
triggering such Excise Tax will be the first benefit to be reduced.

 

(b)           The determinations and calculations required hereunder shall be
made by nationally recognized accounting firm that is (i) not be serving as
accountant or auditor for the person who acquires ownership or effective control
or ownership of a substantial portion of the Company’s assets (within the
meaning of Section 280G of the Code) or any Affiliate of such person, and
(ii) agreed upon by the Company and Executive (the “Accounting Firm”).  The
Company shall bear all expenses with respect to the determinations by the
Accounting Firm required to be made hereunder.

 

(c)           The Accounting Firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and Eligible Executive within fifteen (15) business days after
the date on which right to a Payment is triggered (if requested at that time by
the Company or Executive) or such other time as requested by the Company or
Executive. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.”

 

2.

 

Except with respect to the subject matters covered herein, this Amendment does
not otherwise amend, supplement, modify, or terminate the Employment Agreement,
which remains in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
set forth below.

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Michael Fulkerson

 

 

Michael Fulkerson

 

 

 

Date:

12/22/2012

 

 

 

 

 

 

ROSETTA STONE LTD.

 

 

 

 

 

By:

/s/ Tom Adams

 

 

Tom Adams

 

 

 

Title:

Chief Executive Officer

 

 

 

Date:

12/22/2012

 

--------------------------------------------------------------------------------
